      Case 3:18-cv-00259-DPJ-FKB Document 9 Filed 12/19/18 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         NORTHERN DIVISION


BIG HOUSE BOOKS,
CHARLES OWENS, and
JESS GREEN,

             Plaintiffs

v.                                     Civil Action No. 3:18cv259 DPJ-FKB

PELICIA HALL, Commissioner
of the Mississippi Department of Corrections;
MISSISSIPPI DEPARTMENT OF CORRECTIONS;
JACQUELYN BANKS, Superintendent of the South
Mississippi Correctional Institution; SOUTH MISSISSIPPI
CORRECTIONAL INSTITUTION.

             Defendants.


                          STIPULATION OF DISMISSAL

      Pursuant to Fed. R. Civ. Proc. 41(a)(1)(A)(ii), the Plaintiffs and Defendants

hereby stipulate to the dismissal without prejudice of this case. Soon after the case

was filed, counsel for the parties met and eventually reached an agreement that led

to a clarification of policy and a change in practice that eliminated the conditions

that were the subject of this lawsuit. As part of the resolution of this case, the

Defendants will pay to the Mississippi Center for Justice, which represented the

Plaintiffs, attorneys’ fees and costs in the amount of six thousand dollars($6,000.00)

to be appropriated by the Mississippi legislature.
                                                                                    1
     Case 3:18-cv-00259-DPJ-FKB Document 9 Filed 12/19/18 Page 2 of 3




December 19, 2018                      Respectfully submitted,

                                       Robert B. McDuff
                                       ROBERT B. MCDUFF, MSB# 2532
                                       767 North Congress Street
                                       Jackson, MS 39202
                                       (601) 969-0802
                                       rbm@mcdufflaw.com

                                       BETH L. ORLANSKY, MSB# 3938
                                       MISSISSIPPI CENTER FOR
                                       JUSTICE
                                       P.O. Box 1023
                                       Jackson, MS 39205-1023
                                       (601) 352-2269
                                       borlansky@mscenterforjustice.org

                                       Counsel for Plaintiffs

                                       Harold Pizzetta
                                       HAROLD PIZZETTA
                                       OFFICE OF THE ATTORNEY
                                          GENERAL
                                       P.O. Box 220
                                       Jackson, MS 39205
                                       (601) 359-3680
                                       hpizz@ago.state.ms.us

                                       Counsel for Defendants




                                                                          2
     Case 3:18-cv-00259-DPJ-FKB Document 9 Filed 12/19/18 Page 3 of 3




                         CERTIFICATE OF SERVICE

     I certify that I have filed the foregoing Stipulation of Dismissal using the

ECF system which served the document electronically on all counsel of record.

     This 19th day of December, 2014.

                                             s/ Robert B. McDuff
                                             Co-Counsel for Plaintiffs




                                                                                    3
